            Case 1:20-mj-03211-TMD Document 5 Filed 12/23/20 Page 1 of 2

                                                                                    ____ FILED ___ ENTERED
                                                                                    ____ LOGGED _____ RECEIVED
                      UNITED STATES DISTRICT COURT FOR THE                           9:37 am, Dec 23 2020
                              DISTRICT OF MARYLAND                                  AT BALTIMORE
                                                                                    CLERK, U.S. DISTRICT COURT
 UNITED STATES OF AMERICA                         *                                 DISTRICT OF MARYLAND
                                                  *                                 BY ______________Deputy

        v.                                        *       MAG. NO. TMD-20-3211
                                                  *
                                                  *
 SIDHARTHA KUMAR MATHUR
                                                  *
                                                  *
             Defendant.                        *******



                 GOVERNMENT’S MOTION TO UNSEAL COMPLAINT


       The United States of America hereby moves for an Order unsealing this case, including the

criminal complaint and supporting affidavit, and in support thereof states:

       1.      On December 21, 2020, the United States District Court for the District of Maryland

issued a Criminal Complaint charging the defendant with Threats Against a Federal Official, in

violation of Title 18, United States Code, Section 115(a)(1)(B). The same day, this Court issued

an order sealing the Complaint, supporting affidavit, and various related documents.

       2.      On December 23, 2020, the defendant was arrested in District of Maryland, and he

is being transported to the U.S. District Courthouse in Baltimore for his initial appearance. Because

the defendant is now in custody, sealing of this case is no longer required.




                                                 1
          Case 1:20-mj-03211-TMD Document 5 Filed 12/23/20 Page 2 of 2



       WHEREFORE, the United States respectfully requests that the Court issue an ORDER

unsealing this case, including the criminal complaint and supporting affidavit.

                                             Respectfully submitted,
                                             Robert K. Hur
                                             United States Attorney



                                     By:___________________________
                                           Zachary A. Myers
                                           Assistant United States Attorney
                                           36 South Charles Street, Fourth Floor
                                           Baltimore, Maryland 21201
                                           (410) 209-4800


                                  23 day of December, 2020, ORDERED that this case, including
For good cause shown, it is this ___
the Criminal Complaint and supporting affidavit, BE, and hereby are, UNSEALED.

                                            ______________________________________
                                      Hon, Thomas M. DiGirolamo
                                            United States Magistrate Judge
                                            District of Maryland




                                                2
